Citation Nr: 0421570	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  00-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1971 to January 1974.  Service in Vietnam is 
indicated by the evidence of record.

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 
10 percent disability rating, effective March 29, 1999.  The 
veteran filed a notice of disagreement in March 2000, and 
after a statement of the case (SOC) was issued by the RO in 
April 2000, the veteran perfected his appeal by filing a 
substantive appeal (VA Form 9) in October 2000.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

In April 2003, the RO granted the veteran a 30 percent 
disability rating for his service-connected PTSD, effective 
February 16, 1999.  He has continued to disagree with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35 (1993) 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded].

In March 2004, the veteran provided testimony at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

Issues not on appeal

During the period that the issue of the veteran's entitlement 
to an increased disability rating for his service-connected 
PTSD has been in appellate status, several other issues have 
been raised by the veteran and adjudicated by the RO.  Those 
issues include entitlement to a skin and condition and 
peripheral neuropathy, which were denied by the RO in a June 
2002 rating decision; and entitlement to special monthly 
compensation based upon the claimed need for the regular aid 
and attendance of another person or being housebound, which 
was denied in an August 2003 RO rating decision.  In the same 
decision, the RO granted entitlement to a temporary total 
disability under 38 C.F.R. § 4.29 rating based on 
hospitalization in November and December 2002.  To the 
Board's knowledge, the veteran has not expressed disagreement 
with any of those decisions, and accordingly they are not in 
appellate status and will be discussed no further herein. 


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, due primarily to a difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and an 
inability to establish and maintain effective relationships.

2.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 70 
percent for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. §§ 3.321(b) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 30 percent disabling.  
As discussed below, he has specifically limited his claim to 
seeking a 70 percent disability rating.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

A letter was sent to the veteran in July 2003 which was 
specifically intended to address the requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
Board finds that this letter properly notified the veteran as 
to which portion of required information and evidence is to 
be provided by the veteran and which portion VA would attempt 
to obtain on behalf of the veteran.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
January 2000, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  Subsequent to 
furnishing the veteran with the VCAA letter in July 2003, the 
RO readjudicated his claim in an August 2003 supplemental 
statement of the case.  Thus, any VCAA notice deficiency has 
been rectified.   

The July 2003 VCAA letter which was sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The Board notes that the fact that 
the veteran's claim was then adjudicated by the RO in August 
2003, prior to the expiration of the one-year period does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 
38 U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. The record contains numerous VA 
examination and inpatient and outpatient treatment records of 
the veteran.  The veteran informed the RO that he has applied 
for Social Security Administration (SSA) disability benefits, 
and the RO secured various records pertaining thereto from 
SSA, including a report of an August 2000 psychological 
evaluation of the veteran.  During the March 2004 hearing, 
the veteran's representative indicated that additional 
evidence would be forthcoming.  Subsequently, VA outpatient 
treatment records were submitted and associated with the 
veteran's claims folder.  These records do not pertain to his 
PTSD.  There is no indication that there exists any evidence 
which has a bearing on this case which has not been obtained.    

In May 2003, the veteran's accredited representative 
contended that an August 2001 VA psychiatric examination was 
inadequate because the examiner did not have access to the 
veteran's VA claims folder.  This appears to have been the 
case.  In any event, another VA psychiatric examination was 
completed in August 2003.  The examiner specifically stated 
"The C file was reviewed."  Thus, any deficiency noted by 
the veteran's representative in May 2003 was subsequently 
rectified.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  As was noted in the Introduction, he presented 
personal testimony before the undersigned Veterans Law Judge 
in March 2004.  The veteran's representative has submitted 
written argument in his behalf.  See 38 C.F.R. § 3.103 
(2003).

In short, the Board has considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has 
been consistent with the provisions of the law.  Under these 
circumstances, the Board can identify no further development 
that would avail the veteran or aid the Board's inquiry.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2003).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  However, 
with the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.



Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  He has specifically requested a 70 percent 
rating.  See the veteran's September 2003 VA Form 21-4138, 
statement in support of claim; see also the transcript of the 
March 2004 hearing at page (14).  The veteran specifically 
stated that he did not feel a 100 percent rating was 
warranted.  

The veteran and his representative essentially contend that 
the symptomatology associated with his PTSD is more severe 
than is contemplated by the currently assigned rating.  They 
have pointed to such factors as a spotty work history; recent 
unemployment and psychiatric hospitalizations; and the fact 
that the veteran resides in the Ohio Veterans Home and is 
essentially unable to cope with everyday life, including 
employment.

In denying the veteran's claim for a higher rating, the RO 
stated "While it is clear that the veteran has fairly severe 
disability, this is due to chronic, intractable alcoholism 
and is not shown to be the product of  [PTSD]."  See the 
April 2000 SOC, page 9.

Mittleider discussion

In this case the Board is confronted with an evidentiary 
record which is replete with references to the veteran's 
longstanding and severe problems with alcohol abuse, which 
date from his military service.  He has been hospitalized at 
VA facilities for detoxification as far back as 1977 (at 
which time he admitted to having been fired from his job due 
to absenteeism caused by alcoholism).  The law precludes 
compensation for alcohol abuse.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2003).  

In addition to alcohol abuse, several medical records, as 
recent as a December 2002 hospitalization report, contain 
diagnoses consistent with a personality disorder.  Governing 
regulations provide that personality disorders are not 
diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. § 3.303(c), Part 4, § 4.9 (2003); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.  

Moreover, in addition to PTSD, a personality disorder and 
alcohol dependence, the veteran has also been diagnosed as 
having another psychiatric disorder, which is not service 
connected.  This separate psychiatric disability, variously 
diagnosed as anxiety, depression, or depressive disorder NOS 
with anxiety, has been identified in connection with the 
August 2000 SSA psychological evaluation; on two recent VA 
examinations, in August 2001 and in August 2003; as well as 
during VA hospitalizations from March to October 1999 and in 
November and December 2002.

As noted above, the RO denied the veteran's claim for an 
increased rating based principally on its finding that, 
although the veteran has a fairly severe disability, this is 
due to chronic, intractable alcoholism and is not shown to be 
the product of  PTSD.  The Board notes that compensation can 
only be granted for service connected disabilities.  See 
38 U.S.C.A. § 101 (13) (West 2002).  Thus, in rating the 
veteran's PTSD it is incumbent upon the Board to identify, 
and disregard, any psychiatric pathology which is due to the 
non service-connected alcohol dependence and 
anxiety/depression/personality disorder.  However, the Board 
is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  

Upon review of the medical evidence of record, it appears 
that the veteran's problems involve a mix of alcoholism and 
PTSD symptomatology.  As an example, although the veteran has 
had anger control problems which have caused difficulty with 
employment, he has also had problems with absenteeism due to 
alcoholism.  He evidently is living at the soldiers' home 
because he wishes to be in a protected environment, and in 
particular to be protected not only from stresses caused by 
PTSD but from his own alcoholism.  However, the Board's 
observation that there appears to be an interrelationship of 
symptoms does not meet the standard of Mittleider.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

With certain exceptions (which will be discussed in the 
extraschedular rating section below), the medical records 
generally do not even attempt to differentiate the veteran's 
psychiatric symptomatology between the service-connected PTSD 
and the assorted non service-connected diagnoses.  Moreover, 
the Board has seen no indication in the medical records that 
such differentiation would be possible in the veteran's case, 
or more importantly, that such differentiation would be 
either definitive or reliable.  Accordingly, unless otherwise 
noted, the Board will treat all reported psychiatric 
symptomatology as if it is attributable to the veteran's 
service-connected PTSD.

Schedular rating

As was pointed out by the RO in denying the veteran's claim, 
many of the symptoms displayed by the veteran, as reflected 
in the medical findings of record, do not meet the schedular 
criteria for a 70 percent rating.  Nonetheless, the is 
obvious that the veteran has significant psychiatric 
symptomatology overall.  He is homeless and lives in a state 
domiciliary facility with other veterans.  He is twice 
divorced, has little or no contact with his family and has 
few if any friends.  He has failed at many jobs and evidently 
last worked as a van driver for a Holiday Inn in 1999.  He 
quit that job in fit of anger.  

As noted in the Mittleider discussion above, it is virtually 
impossible to determine where the veteran's PTSD end and the 
alcoholism and personality disorder begin.  The veteran's 
longstanding difficulties with employment appear to spring 
from various sources, including anger issues which may be 
associated with the service-connected PTSD but also 
absenteeism due to alcohol abuse.  In any event, since the as 
noted above it is virtually impossible for anyone to separate 
the PTSD from the other psychiatric symptomatology, the Board 
concludes that the veteran's difficulty with employment, in 
large measure, is due to his PTSD symptomatology.  For 
similar reasons, his social isolation and dysfunction appears 
to be due to PTSD, although his alcohol abuse is clearly also 
a factor.

There is thus evidence demonstrating occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, and mood, due primarily to the veteran's 
demonstrated inability to adapt himself to the requirements 
of an employment environment and serious social withdrawal.  

The veteran's occupational impairment is seen as severe based 
on findings from the August 2003 VA examination report, 
showing that the veteran has quit over 54 jobs since he 
returned from Vietnam, due primarily to his irritability.  
According to the veteran, prior to admission to the veterans' 
home, he worked driving a van for a hotel.  When he was told 
by a desk clerk to stop what he was doing and help clean 
rooms, he blew up at the clerk and left before he got fired.  
He has not worked since.  The examiner stated that the 
veteran loses his composure and gets very angry now when he 
tells this story.  The veteran gave a similar account during 
his March 2004 hearing.  See the hearing transcript, page 5.

The Board's decision is also based on evidence of a past 
suicide attempt, as described in the August 2000 SSA 
examination.  During that examination, the veteran reported 
that he held as many as 33 jobs in 15 years.  The veteran 
further stated that he had lost his ability and desire to 
continue to search for work since he has failed many times in 
job situations, so he feels more secure at the veterans home.  
He is now on SAA disability.    

During the March 2004 hearing, the veteran stated that he 
worked in the gift shop at the state veterans home most 
recently, but that he had a hard time dealing with his fellow 
veterans as customers.  There were disputes as to prices and 
what was stocked in the gift shop and the veteran became 
frustrated.  He quit on the advice of his PTSD therapist.  
See the hearing transcript, page 7.

Accordingly, while the medical evidence falls short of 
establishing unemployability, the Board finds that the 
veteran's employment record when considered along with the 
medical evidence clearly establishes a serious degree of 
occupational impairment due to PTSD.

In terms of social impairment, during the August 2001 VA 
examination, the veteran reported that he experiences 
significant detachment from close relatives and friends.  He 
is only close with the veterans' group that he lives with at 
the veterans' home.  He experiences decreased interest in 
activities.  He used to enjoy sports and fishing, but has not 
done that since Vietnam.  He has no contact with his family 
at this point since his father died.  He has been divorced 
twice and has no current relationships.  The veteran has 
little contact with his son and brothers and sister.  He does 
not want to relate to other people.  He does not like crowds.  
He does not feel he can sustain involvement in any activity; 
which was felt to be partly due to his detachment, but also 
due to fears of irritability.

During the August 2003 VA examination, the veteran reported 
that in October 2001, he left the veterans' home to move in 
with and care for his mother.  His father had recently died 
and his mother wanted to leave the nursing home where she was 
living at the time.  However, the veteran found that his 
mother's nursing needs were more than he could handle.  After 
10 months he broke three years of sobriety and began to drink 
heavily.  He started feeling very guilty and angry.  He was 
hospitalized with pancreatitis and encephalopathy and 
required two weeks to detoxify.  By December 2002, he was 
readmitted to the state veterans home.  He now feels 
incapable of living outside the veterans home.  He has no 
friends outside the home.  He was found by the examiner to be 
dependent on the veterans' home to maintain sobriety and to 
maintain his current level of functioning.  

Accordingly, the evidence appears to show an ability to 
function socially while in the supportive environment of the 
veterans' home.  However, outside of that environment, the 
veteran's social impairment is clearly quite serious.  

The veteran's GAF scores are generally consistent with a 
severe level of industrial and social impairment.  The 
veteran's lowest GAF score is 45; although he has also 
registered higher scores of 50 in August 2001 and August 1999 
VA examinations, 52 in December 2002 and March 1999 
hospitalizations and 65 to 70 in his August 2000 SSA 
examination.  The scores of 45 and 50 are reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  These scores are consistent with the 
medical findings reported above.

Thus, even though all of the criteria for the assignment of a 
70 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's PTSD, 
being reflective of serious impairment in occupational and 
social functioning, more closely approximates "deficiencies 
in most areas" as contemplated by the 70 percent disability 
rating.  To that extent, the appeal is granted.  See 38 
C.F.R. § 4.7 (2003).

As has been noted above, the veteran has specifically limited 
his appeal to a 70 percent rating, which the Board has 
granted.  

The evidence does not support a conclusion that the veteran 
has symptoms of total occupational and social impairment 
which would warrant the assignment of a 100 percent 
disability rating, nor does the veteran so contend.  The 
evidence does not show such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  The GAF scores assigned have, with the exception 
of the August 2000 SSA examination, ranged from 45 to 52, 
which as discussed above are generally consistent with 
moderate to serious impairment.  These GAF scores appear to 
be based on the veteran's reported symptomatology.  There 
have been assigned no lower GAF scores and there is no 
indication of behavior or impairment in functioning 
consistent with lower GAF scores.

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 100 percent rating, and as noted above the veteran 
himself does not contend that his thought processes are 
impaired to that extreme or that a 100 percent rating is 
warranted.

Fenderson considerations 

As discussed above, Fenderson allows for the assignment of 
staged ratings in cases, such as this one, in which an 
initial assignment of a disability rating has been appealed.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably over the period on appeal.  
The veteran has reported a pattern of employment impairment 
which dates back to his separation from service.  In the 
August 2003 VA examination, the veteran reported that he has 
quit over 54 jobs since he returned from Vietnam, due 
primarily to his irritability.  Similarly, his social 
impairment appears to be of a long-term duration.  The Board 
also notes that the veteran has received fairly consistent 
GAF scores throughout the period on appeal, with the 
exception of score of 65 to 70 in August 2000.  However, 
there appears to have been none of the symptoms which would 
allow for the assignment of a 100 percent disability rating 
at any time during the period of time here under 
consideration.  Based on the record, the Board finds that a 
70 percent disability rating is properly assigned for the 
entire appeal period.

[With respect to the initial date of service connection, the 
Board observes that the January 2000 rating decision which 
granted service connection assigned 
a 10 percent rating effective as of March 29, 1999.  The 
April 2003 rating decision assigned a 30 percent rating from 
February 16, 1999.  An August 2003 rating decision, which 
involved the assignment of a temporary total rating under 
38 C.F.R. § 4.29,  appeared to indicate that the starting 
date for the 30 percent rating was November 1, 1999.  The 
matter of the effective date of service connection (and thus 
the effective date of the 70 percent rating under Fenderson) 
is not before the Board, and the Board makes no comment on 
the matter other than that it believes that it would be wise 
for the RO to revisit the rating decisions discussed in this 
paragraph.]   
  
Extraschedular rating

In the supplemental statement of the case (SSOC) dated August 
2003, the RO concluded that an extraschedular evaluation was 
not warranted for the veteran's service connected PTSD.  
Since this matter has been adjudicated by the RO, the Board 
will consider the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The Board concedes that the veteran's PTSD has resulted in 
occupational impairment.  This has been discussed at length 
in arriving at the 70 schedular rating which is being 
assigned by the Board.  However, occupational impairment is 
specifically contemplated in the rating currently assigned 
the veteran's PTSD, and the Board has discussed it at length 
above.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  With respect 
to hospitalization, the record clearly establishes that the 
veteran has been hospitalized repeatedly for alcohol 
detoxification.  However, the Board cannot identify any 
hospitalization which is purely for PTSD symptoms.  The 
December 2002 VA hospitalization report discusses the 
veteran's PTSD; however alcohol dependency is listed as the 
first Axis I diagnosis.  Even conceding that this 
hospitalization was in part for PTSD symptoms, in the Board's 
view, this does not meet the standard of frequent periods of 
hospitalization for PTSD found in 38 C.F.R. § 3.321(b).
 
In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003).  
Accordingly, an extraschedular evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the veteran's 
claim of entitlement to an increased 70 percent rating for 
his service-connected PTSD.  The benefit sought on appeal is 
accordingly granted.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

